
	

114 HRES 667 IH: Expressing support for designation of September as “National Brain Aneurysm Awareness Month”.
U.S. House of Representatives
2016-03-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		2d Session
		H. RES. 667
		IN THE HOUSE OF REPRESENTATIVES
		
			March 23, 2016
			Mr. Tiberi (for himself and Mr. Neal) submitted the following resolution; which was referred to the Committee on Energy and Commerce
		
		RESOLUTION
		Expressing support for designation of September as National Brain Aneurysm Awareness Month.
	
	
 Whereas an unruptured brain aneurysm can lead to double vision, vision loss, loss of sensation, weakness, loss of balance, uncoordination, and speech problems;
 Whereas a brain aneurysm is often discovered when it ruptures and causes a subarachnoid hemorrhage; Whereas a subarachnoid hemorrhage can lead to brain damage, hydrocephalus, stroke, and death;
 Whereas each year, more than 30,000 people in the United States suffer from ruptured brain aneurysms and 40 percent of these people die as a result;
 Whereas annually, between 3,000 and 4,500 people in the United States with ruptured brain aneurysms die before reaching the hospital;
 Whereas a number of advancements have been made in recent years regarding the detection of aneurysms, including the computerized tomography (CT) scan, the magnetic resonance imaging (MRI) test, and the cerebral arteriogram, and early detection can save lives;
 Whereas various research studies are currently being conducted in the United States in order to better understand, prevent, and treat brain aneurysms;
 Whereas organizations, such as the Brain Aneurysm Foundation, serve as global leaders for brain aneurysm awareness, education, support, advocacy, and research funding; and
 Whereas the month of September would be an appropriate month to designate as National Brain Aneurysm Awareness Month: Now, therefore, be it  That the House of Representatives—
 (1)supports the designation of a National Brain Aneurysm Awareness Month; and (2)continues to support research to prevent, detect, and treat brain aneurysms.
			
